537 F.2d 120
UNITED STATES of America, Plaintiff-Appellee,v.Lazaro C. RODRIGUEZ, Defendant-Appellant.
No. 76-1674

Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Aug. 16, 1976.
L. Aron Pena, Edinburg, Tex., for defendant-appellant.
Edward B. McDonough, Jr., U. S. Atty., Mary L. Sinderson, George A. Kelt, Jr., Robert A. Berg, James R. Gough, Asst. U. S. Attys., Houston, Tex., for plaintiff-appellee.
Appeal from the United States District Court for the Southern District of Texas.
Before THORNBERRY, CLARK and TJOFLAT, Circuit Judges.
PER CURIAM:


1
In a trial before the Court without a jury, appellant was convicted of possession of marijuana with intent to distribute in violation of 21 U.S.C. 841(a)(1).  The sole question on appeal is the legality of the search of appellant's truck by a Border Patrol officer (which revealed 810 lbs of marijuana in a large metal box) at a Border Patrol checkpoint near Sarita, Texas.  The District Court found that the checkpoint was the functional equivalent of the border and, further, that the officer had probable cause to search.  There is ample evidence in the record to support these findings; and, further, the circumstances were sufficiently exigent to justify a search without a warrant.  The conviction is AFFIRMED.



*
 Rule 18, 5 Cir., see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I